6 N.Y.2d 781 (1959)
In the Matter of Ralph W. Kerbs, on Behalf of Himself and Other Tenants in Premises 308 East 79th Street, New York, New York, Appellant,
v.
Robert C. Weaver, as State Rent Administrator, Respondent, and Sitek Realty Corp., Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued April 16, 1959.
Decided May 14, 1959.
William L. Messing for appellant.
Harold Zucker and Nathan Heller for State Rent Administrator, respondent.
Robert S. Fougner for intervenor-respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, without costs; no opinion.